Cassoday, C. J.
The question presented is whether the complaint alleges two causes of action — one against the two defendants composing the firm and doing business at Abrams, and the other against the defendant John Liegeois, doing *500business at Little Suamico. The order contained a duplicate of tbe respective articles, and was signed by the firm and also by John. It is addressed to the plaintiff. It starts out by saying: “Please enter our order for the following, to be shipped” as stated. Such order was accepted by the plaintiff. So far we have a joint order and contract, ánd, as suggested by counsel for the plaintiff, if we eliminate from the contract certain other words, to be considered, and substitute therefor still other words, and then take such changes “in connection with the balance of the contract,” we would “have a complete joint contract or purchase in every particular.” The words and figures so sought to be eliminated are bill to each,” “3/% bill to J os. Liegeois, Abrams,” “% to John Lie-geois, Little Suamico.” Such words and figures were used by the parties to express their intention. We are not at liberty to eliminate them and substitute others. It is the business of courts to construe contracts, and not to make them. Of course, regard is to be had to the whole instrument, as applied to the facts and circumstances to which it relates. Gibbons v. Grinsel, 79 Wis. 369, 48 N. W. 255. As stated by the trial court in effect, the words quoted must be given some meaning. By them the signers of the order said to the plaintiff, in effect, While we join in this order, the .goods are not to be billed to us jointly, but one half is to be billed to each party; that is to say, one half is to be billed to the firm at Abrams and the other half to John at Little Suamico. The word “bill” manifestly means, to “charge or enter in an account for future payment.” Century Diet. To “book or charge on an account.” Standard Diet. “An account of charges and particulars of indebtedness by the creditor to his debtor.” 5 Cyc. 705. Such was the plain meaning of the words and figures as used in the contract. Being free ..from ambiguity, the construction of the contract was for the court. In fact, it is difficult to see how parol evidence could *501change the construction. We must hold that the demurrer was properly sustained for misjoinder of causes of action.
„ By the Court. — The judgment of the circuit court is affirmed.